EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please amend the first paragraph of the specification as follows:
[0001] This application is a Continuation-in-Part of co-pending U.S. Application No. 15/460,962 filed 16 March, 2017, now U.S. Patent No. 10,582,712, which is a Continuation of co-pending U.S. Application No. 15/160,405 filed May 20, 2016, now U.S. Patent No. 9,701,964, which is a Continuation Application under 35 U.S.C. §120 of International Patent Application No. PCT/EP2016/059803 filed on May 3, 2016, which claims priority to GB Application Numbers 1507773.8, Filed on May 6, 2015; 1507774.6, Filed on May 6, 2015; 1507775.3, Filed on May 6, 2015; 1507776.1, Filed on May 6, 2015; 1508461.9, Filed on May 17, 2015; 1509366.9, Filed on May 31, 2015; 1510891.3, Filed on June 20, 2015; 1518402.1, Filed on October 17, 2015; 1600417.8, Filed on January 10, 2016; and 1600418.6, Filed on January 10, 2016, the contents of which are incorporated herein by reference in their entirety.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments are persuasive in overcoming the rejections of record. Specifically, Applicant’s arguments indicating that Bikard et al. only teach 1000-fold reduction in a single type of bacterial cell, and not in a mixed population of bacteria, is persuasive in overcoming the rejections of record. Accordingly, the claims are free of the art. Additionally, Applicant’s filing of a terminal disclaimer overcomes any potential issues of double patenting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 63, 117-123, 127-129, 132-134, 136-137, 140, 143-151, 153-157, 163-166, 168-171 and 174-187 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636